DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	On pages 8-9 of the Applicant’s Response, Applicant argues that Masuda fails to disclose modulation with respect to at least one user-related criterion. Specifically, Applicant that the single word “modulation” cannot be removed from the term “setting the at least one audio and/or video parameter by modulating the at least one obtained value with respect to at least one user related criterion.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Allen teaches a system for automatically calibrating picture setting on a display in accordance with media stream specific characteristics. Specifically, Allen discloses “System 100 can include user 102, who can interact with display device 104, which can contain components to automatically adjust its picture and/or audio settings based upon characteristics of a media stream being played. These characteristics can be digitally encoded within the media stream and/or can be automatically determined by dynamically analyzing the media stream before playback. Device 104 can include an automatic picture adjustment engine 106, read-ahead configuration decoder 108, device 
	Figure 3 illustrates a flow chart for the method automatically calibrating 
picture settings on a display in accordance with configuration data embedded in 
a media stream. In step 312, the display device can retrieve the configuration embedded in the media.  In cases where the media does not contain an embedded configuration, the display device can analyze the incoming source to try to detect a preferred configuration. In step 314, the user, device, and media configurations can be 
combined to determine initial settings for the media stream.” ([0040], Fig. 3)
	That is, Allen discloses a system for automatically adjusting picture settings based on upon received stream characteristics and user established parameters and reconciling the different settings to determine settings for stream rendering. Further still, it could be argued that Allen teaches “modulating” as the stream settings are changed/modulated in accordance the received stream characteristics and user established parameters. However, Masuda was relied upon teaches the known technique of modulating an audio signal. In particular, Masuda discloses an attenuator uses a predetermined multiplier coefficient to perform attenuation of the audio signal [0066]-[0067]). Therefore, the combination of Allen and Masuda meet the claim limitations.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.